IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-65,784-01



EX PARTE JOHN ALLEN RUBIO





ON APPLICATION FOR WRIT OF HABEAS CORPUS
IN CAUSE NO. 2003-CR-457-A1 IN THE 138TH JUDICIAL
DISTRICT COURT OF CAMERON COUNTY


Per curiam.  


O R D E R


	This is a post conviction application for writ of habeas corpus filed pursuant to the
provisions of Texas Code of Criminal Procedure article 11.071.
	In November 2003, a jury convicted Applicant of the offense of capital murder.  The
jury also answered the special issues submitted pursuant to Article 37.071 of the Texas Code
of Criminal Procedure in the favor of the State.  The trial court, accordingly, set punishment
at death.
	In this writ application, Applicant presents nine allegations in which he challenges the
validity of his conviction and the resulting sentence.  After the writ application was filed,
though, this Court reversed the conviction on direct appeal in a published opinion and
remanded the cause to the trial court.  Rubio v. State, No. 74,852, ___ S.W.3d ___  (Tex.
Crim. App. September 12, 2007).  The State filed a motion for rehearing, which was denied in
an unpublished order.  Rubio v. State, No. 74,852 (Tex. Crim. App. December 5, 2007). 
Because the conviction has been reversed, all of the claims raised in Applicant's writ
application are now moot.  This application is therefore dismissed.
	IT IS SO ORDERED THIS THE 16THDAY OF JANUARY, 2008.

Do Not Publish